Title: To James Madison from Elias Vanderhorst, 10 March 1803
From: Vanderhorst, Elias
To: Madison, James


					
						Sir.
						Bristol March 10th. 1803
					
					The Preceding are duplicates of my last respects of the 7h. & 13h. Ulto.  ⅌ the New York Packett, via New–York, since when I have not had the pleasure of hearing from you.
					Having nothing at Present worth communicating except what will be found in the inclosed News Papers & London Price Currt. I beg leave to subscribe myself with every sentiment of the most Perfect esteem & respect, Sir, Your most Obed. & most He. Servt.
					
						Elias Vander Horst Jr
					
					
						P.S. Since writing the above I have recd. the two enclosed Letters for you from Mr. King.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
